DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6, and 7 are pending. Claim 1 is amended.
Claims 5 is canceled. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1: “connecting member” reads as “a member (generic placeholder) for connecting (function)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furey (US 20150266617) in view of NOVICK (US 2957601)
Regarding claim 1, Furey discloses A nestable beverage can (Fig.16-19) comprising: a voluminous body defined by a top portion (1610, Fig.16; Para 0104) , a bottom portion and a sidewall (1632) , the top portion comprising a single opening into the voluminous body (Fig.16) ; a pull tab and semi-weakened surface covering the single opening (Fig.16; Para 0104, “the top portion 1610 may comprise a weakened portion and a pull tab, a peelable tab covering an opening”), wherein the semi-weakened surface (Para 0104) covering the opening remains attached to the top portion in an open position ( Para 0104); a connection member (1852; Fig.18; Para 0115 ) positioned at the top of the can for connecting the can to an additional can (Para 116 “The upper connector 1852 may comprise a connection means 1820 adapted to couple with the receiving means 1824 of a lower connector 1854 of an adjacent can, or the like.”) ; and a receiving ring (1854; Fig.18; ) shaped to couple with the connection member, the receiving ring shaped to attach to the base of the can (Fig.18,19).
However, Furey does not explicitly discloses the receiving shaped to fit within a cavity on the base of the can.
NOVICK is in the field of endeavor and discloses a receiving ring (20) that is shaped to fit within a cavity on the base of a can (Col.2, line 6-13; Fig. 1, 2, and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furey to incorporate receiving shaped to fit within a cavity on the base of the can as taught by NOVICK for the purpose of protecting the receiving ring from outer damage.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Furey to incorporate adhesive to the outer surface of the receiving ring that engages with the inner surface of the base of the can for the purpose of securing the two surfaces together as it is well known in the art the adhesive is placed in between two surfaces when connecting them to each other. 

Regarding claim 3, Furey discloses the receiving ring (1854) is friction-fit to the base of the can (Para 0116; Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Furey to have/incorporate friction fit in between the outer surface of the receiving ring that engages with the inner surface of the base of the can for the purpose of securing the two surfaces together as it is well known in the art.

Regarding claim 4, Furey discloses the receiving ring (1854) comprises a threaded portion (Fig.19; Para 0115 “The lower connector 1854 may comprise a receiving means 1824 adapted to couple with the connection means 1820 and may comprise threading, slots, channels, or any mechanism adapted to couple with the connection means.”).

Regarding claim 6, Furey-NOVICK discloses the receiving ring is shaped and to fit the contours of the underside of the can to ensure a connection with the can (NOVICK, Fig. 2; 4)

Regarding claim 7, Furey discloses the receiving ring is round with an opening in the center (Fig. 19)
Response to Amendment
Applicant’s amendments to the specification and claims have overcome the previously applied objections(s) and 102(a)(1), and 103 rejections set forth in the Non-Final Office Action mailed on 08/09/2021; accordingly, the previous grounds of rejection are withdrawn without prejudice. However, new grounds of rejection based on newly recited prior art NOVICK (US 2957601) have been applied as above to address the newly added limitation. The new grounds were necessitated by the applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736  



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736